lfl&<n
    Appeal Ordered Withdrawn and Opinion issued June 28, 1999
t




                                                In The

                                      Court nf Appeals
                            Jfltftl; ^District of Qtexas at Dallas

                                         No. 05-99-00974-CR



                              JOHN HENRY CALLAHAN, Appellant

                                                   V.


                                    STATE OF TEXAS, Appellee


                               On Appeal from the 194"' District Court
                                         Dallas County, Texas
                                Trial Court Cause No.    F96-77057-M



                                  OPINION PER CURIAM

                     Before Chief Justice Thomas and Justices Kinkeade and O'Neill


           Appellant has filed a motion to withdraw the appeal. Appellant's counsel has approved

    the motion.


           This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that

    this decision be certified below for observance. See Ti:x. R. AlM\ P. 42.2(a).

                                                PER CURIAM
    Do Not Publish
    TKX. R. API'. P. 47